Perry, J.
In this case the action was brought on a note given by Mary Phillips the wife of the defendant James Phillips, on which the defendant Phillips, had written, I acknowledge the above. The defendant, Phillips, demurred to the plaintiff’s declaration, which was by the Court overruled, and judgment given for the plaintiff. The overruling the demurrer is now assigned for error, and presents the question for the consideration of this Court, can a husband bind himself to pay a note executed by his wife. We are of opinion he can. Although the note given by the wife was void, yet the husband having adopted it as his own, made himself liable for the payment of its contents, the note being prima facie evidence of consideration under our statute until the contrary is made to appear. The case cited,a is not like the one before us. In that case the wife during coveture, had given her note: after the death of the husband, she was sued on the note, — the Court held, she was not liable, because when the note was given it was void; and that no subsequent act had made it good. But in the case before us, it is the same as if the husband had originally given the note himself. By his writing on the note, he adopted as his own act, what his wife had done; we are therefore of opinion the judgment should be affirmed.
Taylor, J
In this case it appears that a promissory note was given by the wife of Phillips to Scog-gins; and that .afterwards Phillips wrote as follows, under it: “I acknowledge the above;” and'signed it. He was sued, and judgment rendered against him. It is insisted here, that the note in itself was void, and that to authorise a recovery against the husband, *30a consideration, for his promise should have been set. out in the declaration.
At common law, this would certainly have been the case; but under our statute, I consider such averment of consideration unnecessary. Every written promise, by that statute, is made prima facie evidence of consideration, and the only construction which can be given to this act of the husband, is a promise "to pay the amount of the note given by the wife. As the law presumes a consideration for this promise, it devolved upon Phillips to show there was none. Let the judgment be affirmed.

1 Stran.34